Case 1:20-cv-01419-CMA-SKC Document 23 Filed 05/29/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-01419-CMA-SKC

  GIULIANA DAY,

         Plaintiff,

  v.

  JARED POLIS, Colorado Governor, in his official capacity, and
  JENA GRISWOLD, Colorado Secretary of State, in her official capacity,

         Defendants.


                 ORDER TO SHOW CAUSE RETURNABLE BY PLAINTIFF


         This matter is before the Court sua sponte. Due Date Too Late, an organization

  with whom Plaintiff is affiliated, reported to a local news outlet that it has collected

  30,000 signatures during the 15-day cure period and now has 20,000 more signatures

  than it needs to get its measure on the ballot. Jennifer Brown, Campaign to ask

  Coloradans whether to ban abortions after 22 weeks claims it has enough signatures,

  Colorado Sun (May 28, 2020), https://coloradosun.com/2020/05/28/colorado-abortion-

  ban-campaign. Plaintiff’s failure to inform the Court of this development, which is

  material to the instant action, serves only to waste the Court’s resources because this

  development not only casts doubt upon the need for a Preliminary Injunction, but also,

  Plaintiff’s standing to continue with the instant lawsuit.

         To establish Article III standing, a plaintiff must show that: (1) she has suffered

  an “injury in fact,” which is an invasion of a legally protected interest that is (a) concrete
Case 1:20-cv-01419-CMA-SKC Document 23 Filed 05/29/20 USDC Colorado Page 2 of 2




  and particularized, and (b) actual or imminent, not conjectural or hypothetical, (2) the

  injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as

  opposed to merely speculative, that the injury will be redressed by the relief requested.

  Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180 (2000); D.L. v.

  Unified Sch. Dist. No. 497, 596 F.3d 768, 774 (10th Cir. 2010).

         A movant seeking a preliminary injunction must establish: (1) irreparable injury to

  the movant if the injunction is denied; (2) the threatened injury to the movant outweighs

  the injury to the party opposing the preliminary injunction; (3) the injunction would not be

  adverse to the public interest; and (4) a substantial likelihood of success on the merits.

  Dominion Video Satellite, Inc. v. EchoStar Satellite Corp., 356 F.3d 1256, 1260 (10th

  Cir. 2004).

         Plaintiff must show cause in writing by June 2, 2020, why this Court should not

  (1) deny Plaintiff’s Motion for Preliminary Injunction as moot and/or for Plaintiff’s inability

  to establish irreparable injury if the injunction is denied, and (2) dismiss the instant

  action sua sponte for lack of standing. Should Plaintiff fail to respond to the instant

  Order to Show Cause, the Court will consider these issues conceded and the

  Court will dismiss this action and deny the Motion for Preliminary Injunction.



         DATED: May 29, 2020

                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge


                                                 2
